UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


PATRICIA E. GREEN,                      
                 Plaintiff-Appellant,
                 v.
                                                 No. 00-2439
LOUIS CALDERA, United States
Secretary of the Army,
                 Defendant-Appellee.
                                        
            Appeal from the United States District Court
         for the Eastern District of Virginia, at Alexandria.
               Claude M. Hilton, Chief District Judge.
                          (CA-00-851-A)

                       Submitted: May 18, 2001

                      Decided: September 19, 2001

    Before WILLIAMS, MICHAEL, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Norman L. Stack, Beatriz D. Stack, STACK & STACK, McLean,
Virginia, for Appellant. Helen Fahey, United States Attorney, Edward
J. Martin, Special Assistant United States Attorney, Alexandria, Vir-
ginia, for Appellee.
2                         GREEN v. CALDERA
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM

   Patricia E. Green, a former civilian employee of the United States
Army, appeals the district court’s order granting summary judgment
in favor of the Secretary of the Army in her action alleging she was
sexually harassed, discriminated against on the basis of her gender,
and subjected to a hostile work environment and retaliatory employ-
ment actions, in violation of Title VII of the Civil Rights Act of 1964,
as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 1994 & Supp.
2000). Based on our de novo review of the briefs and materials sup-
plied in the joint appendix, Food Lion, Inc. v. S.L. Nusbaum Ins.
Agency, Inc., 202 F.3d 223, 227 (4th Cir. 2000), we affirm.

   In her complaint, Green raised a direct constitutional challenge to
what she described as sexual harassment in the form of unwanted
attention from a command level officer in the fall of 1992. However,
this avenue of redress is unavailable where the claim involves
employment discrimination and the plaintiff is a civilian employee of
the military, as federal employees are obliged to bring such claims
under Title VII. Brazil v. United States Dep’t of the Navy, 66 F.3d
193, 197 (9th Cir. 1995) (applying Brown v. General Services Admin-
istration, 425 U.S. 820, 835 (1976)); see also Jones v. American
Postal Workers Union, 192 F.3d 417, 428-29 (4th Cir. 1999). Accord-
ingly, although the district court improperly analyzed this count of
Green’s complaint as a request for relief under Title VII, we nonethe-
less affirm its grant of summary judgment as to this count, albeit on
different grounds.

   Next, we conclude Green’s allegations of gender discrimination
were properly dismissed on the merits. In order to survive a summary
judgment motion as to those claims, Green was obliged to demon-
strate that her harassment was sufficiently severe or pervasive enough
to alter the conditions of her employment and create an abusive work
                          GREEN v. CALDERA                            3
environment. See Hartsell v. Duplex Prods., 123 F.3d 766, 772 (4th
Cir. 1997); Spicer v. Virginia Dep’t of Corr., 66 F.3d 705, 709-10
(4th Cir. 1995) (en banc). However, Green has failed to satisfy the
objective analysis required of that element of her prima facie case, as
the incidents of which she complains were of questionable severity,
and were more offensive than physically threatening or humiliating.
See Harris v. Forklift Systems, Inc., 510 U.S. 17, 21 (1993). Accord-
ingly, we find those claims were properly subject to summary judg-
ment.

   Green’s retaliatory employment action claims were also properly
subject to summary judgment, as Green again failed to demonstrate
a required element of the prima facie case for those claims. In particu-
lar, Green failed to demonstrate a causal link between the actions of
which she complained and her earlier recourse to the Army’s Equal
Employment Opportunity office for other unwanted conduct. See
Karpel v. INOVA Health Sys. Serv., 134 F.3d 1222, 1228 (4th Cir.
1998). Hence, we find these claims properly subject to summary judg-
ment.

   In light of Green’s failure to make out a prima facie case as to any
of her claims, we find the district court’s decision to proceed with the
Defendant’s motion for summary judgment before all discovery could
be completed was not an abuse of discretion. See Beneficial Standard
Life Ins. Co. v. Madariaga, 851 F.2d 271, 277 (9th Cir. 1988) (stan-
dard of review). Because it was clear from the materials accompany-
ing the pleadings of both parties that no genuine dispute existed as to
a material aspect of any of Green’s claims, the district court acted
within its discretion in granting summary judgment. See Anderson v.
Liberty Lobby, Inc., 477 U.S. 242, 250 n.5 (1986).

   Accordingly, we affirm the district court’s order granting summary
judgment in favor of the Defendant and dismissing Green’s claims.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid in the decisional process.

                                                           AFFIRMED